Citation Nr: 1127505	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  05-15 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial, compensable evaluation for a service-connected herniated disc at L4-5.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1998 to December 2002.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  That decision granted service connection for a herniated disc at L4-5 and assigned a noncompensable evaluation, effective from December 7, 2002.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review.  

The Board notes that the Veteran has relocated several times during the pendency of the present appeal.  Original jurisdiction currently resides in the VARO in Pittsburgh, Pennsylvania.  

On his May 2005 substantive appeal (VA Form 9), Veteran requested a Travel Board hearing in conjunction with his appeal.  However, in a June 2005 statement, the Veteran expressed that he no longer desired to participate in such a hearing.  Therefore, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d).  

The Board subsequently remanded the case for further development in August 2007 and January 2010.  The requested development was completed, and the case was returned to the Board for appellate review.  As will be discussed below, the Board's remand instructions have been substantially complied with, and thus, the Board may proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999).




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  During the pendency of the appeal, the Veteran's service-connected herniated disc at L4-5 was not productive of limitation of motion of the lumbar spine, to include after repetitive motion testing.  

3.  During the pendency of the appeal, the Veteran was not diagnosed with a lumbosacral strain and did not exhibit characteristic pain on motion.  

4.  During the pendency of the appeal, the Veteran was not diagnosed with intervertebral disc syndrome.  

5.  During the pendency of the appeal, the Veteran's service-connected herniated disc at L4-5 was not productive of incapacitating episodes.  

6.  On or after September 26, 2003, the Veteran's service-connected herniated disc at L4-5 was not productive of muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

7.  On or after September 26, 2003, the Veteran's service-connected herniated disc at L4-5 was not productive of objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment.  

8.  During the pendency of the appeal, x-ray reports failed to reflect evidence of arthritis of any segment of the Veteran's spine.  





CONCLUSION OF LAW

Entitlement to an initial, compensable evaluation for a service-connected herniated disc at L4-5 is not warranted.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 5235-5243, 5292, 5293, 5295 (2002-2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

When VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Specifically, VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide that pertains to the claim.  38 C.F.R. § 3.159, as amended, 73 Fed. Reg. 23353-56 (Apr. 30, 2008); see Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini II, 18 Vet. App. at 119.

Further, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the Veteran with notice of what evidence not previously provided will help substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the Veteran of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the claim for service connection has been substantiated, and any defect in the notice regarding that claim was therefore not prejudicial to the claim.  See Dingess, 19 Vet. App. at 491.  In such cases, where the Veteran then files a notice of disagreement (NOD) with the initial rating and/or the effective date assigned, he/she has initiated the appellate process and different, and in many respects, more detailed notice obligations arise, the requirements of which are set forth in sections 7105(d) and 5103A of the statute.  Id., see also Goodwin v. Peake, 22 Vet. App. 128 (2008); 38 U.S.C.A. § 5103(A), 7105(d).

In reviewing the Veteran's claim of entitlement to an initial compensable evaluation for a service-connected herniated disc at L4-5, the Board observes that the Veteran is challenging an initial evaluation following the grant of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court of Appeals for Veterans Claims (the Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.

The Board observes that the RO issued a VCAA letter to the Veteran in January 2003, which informed him of what actions he needed to undertake; the need to submit any evidence in his possession that pertained to the claim; and how the VA would assist him in developing his claim.  The January 2003 VCAA letter was issued prior to the July 2003 rating decision, which granted service connection for a herniated disc at L4-5.  The Board finds that, under the facts of this case, that the RO provided appropriate notice of the information or evidence needed in order to substantiate the claim prior to the initial decision.  

Further, the Veteran was notified of how VA determines disability ratings and effective dates as per the Court's decision in Dingess.  While this notice was not provided prior to the initial adjudication of the Veteran's claim in July 2003, the Board observes that the Court's decision in Dingess was not promulgated until 2006.  Accordingly, notification of such prior to the initial adjudication of the Veteran's claim in July 2003 was a factual impossibility.  

In the August 2007 remand, the Board specifically instructed the VA Appeals Management Center (AMC) to provide the Veteran notice with respect to the Court's decision in Dingess.  In August 2007, the AMC sent the Veteran a VCAA letter which notified the Veteran of the Court's decision in Dingess.  However, the Veteran did not receive this letter because it was sent to one of the Veteran's old addresses.  In July 2008, the AMC sent another VCAA letter which was received by the Veteran.  Stegall, supra.  Following the July 2008 letter, the AMC readjudicated the Veteran's claim in supplemental statements of the case (SSOC's) dated in November 2009 and March 2011.  Thus, VA cured any defect in the notice before the case was transferred to the Board on appeal, and no prejudice to the Veteran will result in proceeding with the issuance of a final decision.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to Veteran prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying Veteran of such readjudication in the statement of the case).  

In view of this, the Board finds that VA's duty to notify has been fully satisfied with respect to this claim.  Moreover, the Veteran has been provided with several opportunities to submit evidence and argument in support of his claim.  Therefore, the Board finds that any defect with respect to the content of the VCAA notice requirements for his claim is harmless error in this case.

With regard to notice of the five elements of an appeal, the Board observes that the Veteran was provided with notice of what type of information and evidence was needed to substantiate his claim for service connection and also provided with notice of the type of evidence necessary to establish disability ratings and notice of the type of evidence necessary to establish effective dates for his initial disability rating in a July 2008 letter.  Therefore, the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The VA has secured or attempted to secure all relevant documentation to the extent possible.  Service treatment records and VA medical examination reports are of record, as well as submitted written statements in support of the Veteran's claim, and were reviewed by the RO, AMC and the Board in connection with the Veteran's claim.  There has been no indication that there exists any evidence which is not currently of record.  

VA examinations with respect to the issue on appeal were obtained in February 2005 and September 2009.  38 C.F.R. § 3.159(c) (4).  The Board notes that the August 2007 Board remand instructed that the September 2009 VA examination was to be scheduled.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate as they are predicated on a review of the claims files and all pertinent evidence of record, and provide complete rationales for the opinions stated and fully address the rating criteria that are relevant to rating the Veteran's service-connected spine disability.  See Barr and Stegall, both supra; see also 38 C.F.R. § 4.2 (2010).  

Thus, there is adequate medical evidence of record to make a determination in this case.  As such, the Board finds that additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. §§ 3.326, 3.327; Green v. Derwinski, 1 Vet. App. 121 (1991).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  There remains no issue as to the substantial completeness of the Veteran's claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2010).  Any duty imposed on the VA, including the duty to assist and to provide notification, has been met.

Increased Evaluations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a Veteran may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly where a Veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the scheduler criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995); VAOPGCPREC 9- 98.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the Veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

Analysis

The Veteran is currently assigned a noncompensable (zero percent) evaluation for a service-connected herniated disc at L4-5 pursuant to 38 C.F.R. § 4.71a, former Diagnostic Codes 5293.  

In this case, the Veteran filed a claim for an increased evaluation for his service-connected spine disability in February 2002.  The Board notes that during the pendency of this appeal, VA issued new schedular criteria for rating intervertebral disc syndrome under 38 C.F.R. § 4.71a, former Diagnostic Code 5293, which became effective September 23, 2002.  VA subsequently amended the rating schedule again for evaluating disabilities of the spine, contained in 38 C.F.R. § 4.71a, which became effective on September 26, 2003.  The new criteria for evaluating service-connected spine disabilities are codified at newly designated 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5243.  However, the Board notes that consideration under the revised schedular criteria should not be undertaken before such criteria became effective.  The effective date rule contained in 38 U.S.C.A. § 5110(g) prevents the application of a later, liberalizing law to a claim prior to the effective date of the liberalizing law.  That is, for any date prior to September 23, 2002 and September 26, 2003, neither the RO nor the Board could apply the revised rating schedule.

The Veteran was notified of these regulation changes in a statement of the case (SOC) dated in April 2005 as well as several SSOC's.  Thus, the Board's decision to proceed in adjudicating this claim does not, therefore, prejudice the Veteran in the disposition thereof.  See Bernard, 4 Vet. App. at 393-94.

Prior to September 26, 2003, former Diagnostic Code 5292 provided for the evaluation of limitation of motion of the lumbar spine.  A 10 percent disability evaluation was contemplated for slight limitation of motion.  When such limitation of motion was moderate, a 20 percent rating was warranted.

Under former Diagnostic Code 5295 (effective prior to September 26, 2003), a 10 percent disability evaluation was assigned for a lumbosacral strain with characteristic pain on motion.  A 20 percent disability evaluation was contemplated for a lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.

Further, prior to September 23, 2002, former Diagnostic Code 5293 provided that a 10 percent disability evaluation was contemplated for mild intervertebral disc syndrome.  A 20 percent disability was warranted for moderate intervertebral disc disease with recurring attacks.

In addition, as previously noted, the rating criteria for intervertebral disc syndrome were revised effective September 23, 2002.  Under the revisions to former Diagnostic Code 5293, intervertebral disc syndrome (preoperatively or postoperatively) was evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method resulted in the higher evaluation.  A 10 percent disability evaluation was assigned for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 weeks.  A 20 percent disability evaluation was contemplated for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 weeks. See Amendment to Part 4, Schedule for Rating Disabilities, Effective September 23, 2002; See 67 Fed. Reg. 54345-54349 (August 22, 2002).

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so. 38 C.F.R. § 4.71a, former Diagnostic Code 5293, Note (1).  When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.  Id. Note (2).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.  Id. Note (3).  

Effective from September 26, 2003, the diagnostic criteria for intervertebral disc syndrome was renumbered as Diagnostic Code 5243.  The regulations remained the same in effect.  However, there was some minor re-phrasing.  In this respect, Diagnostic Code 5243 provides the following:  Evaluate intervertebral disc syndrome (preoperatively or postoperatively) either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined. It also deleted the old Note 2.

On September 26, 2003, revisions to the VA rating schedule established a General Rating Formula for Diseases and Injuries of the Spine.  See 68 Fed. Reg. 166, 51454-51458 (August 27, 2003).  Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent disability evaluation is assigned when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees but not greater than 235 degrees;  muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent disability evaluation is contemplated when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

Note 1 to this provision provides that associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2010).

Additionally, the Court held in Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), that when read together, 38 C.F.R. § 4.71a, Diagnostic Code 5003 and 38 C.F.R. § 4.59 (pertaining to painful motion) require that painful motion of a major joint or groups caused by degenerative arthritis (where the arthritis is established by X- ray) is deemed to be limited motion and entitled to a minimum 10 percent rating per joint, even in the absence of actual limitation of motion.  

Further, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motions for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2) (2010); see also 38 C.F.R. § 4.71a, Plate V (2010).

In sum, the Veteran's claim may prevail if the medical evidence of record reflects that the Veteran's service-connected herniated disc at L4-5 manifested in:  (1) limitation of motion of the lumbar spine, at any time during the pendency of the appeal, as per former Diagnostic Code 5292; or (2) a lumbosacral strain with characteristic pain on motion, at any time during the pendency of the appeal, as per former Diagnostic Code 5295; or (3) slight intervertebral disc syndrome, at any time during the pendency of the appeal, as per former Diagnostic Code 5293; or (4) intervertebral disc syndrome (preoperatively or postoperatively) with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 weeks, any time after September 23, 2002, under former Diagnostic Code 5293 and current Diagnostic Code 5243; or (5) forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height, at any time after September 26, 2003, as per the General Rating Formula for Diseases and Injuries of the Spine, current Diagnostic Codes 5235 - 5242; or (6) objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, which are to be evaluated separately at any time after September 26, 2003, under an appropriate diagnostic code as per 38 C.F.R. § 4.71a, the General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2010); or (7) painful motion of a major joint or groups caused by degenerative arthritis (where the arthritis is established by X- ray), even in the absence of actual limitation of motion, at any time during the pendency of the appeal, as per 38 C.F.R. § 4.59, 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5242, and the Court's holding in Lichtenfels.  

The Board notes that the only medical evidence of record concerning the Veteran's service-connected low back disability comes from the February 2005 and September 2009 VA examination reports, to include x-ray reports performed in connection with those examinations.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an initial, compensable evaluation his service-connected herniated disc at L4-5.  The medical evidence of record does not show the Veteran has been diagnosed with intervertebral disc syndrome and the September 2009 VA examiner specifically stated that the Veteran does not have signs or symptoms of intervertebral disc syndrome.  See the September 2009 VA examination report and x-ray reports dated in February 2005 and September 2009.  Accordingly, former Diagnostic Code 5293 and current Diagnostic Code 5243 are not for application.  In passing, the Board notes that the February 2005 and September 2009 VA examiner specifically noted that the Veteran has not experienced any incapacitating episodes secondary to his service-connected herniated disc at L4-5.  

The Board also notes that the Veteran has not been shown to have had a lumbosacral strain with characteristic pain on motion during the pendency of the appeal.  Indeed, the February 2005 and September 2009 VA examination reports fail to reflect that the Veteran has been diagnosed with a lumbosacral strain.  Moreover, these VA examination reports reflect that the Veteran demonstrated a full range of motion of his thoracolumbar spine (240 degrees), to include contemplation of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the Court's holding in DeLuca.  Indeed, there was no additional loss of range of motion upon repetitive testing due to weakness, fatigue, incoordination or pain.  The Veteran did not complain of pain in his low back during the February 2005 or September 2009 VA examinations.  It was also noted that the Veteran did not have spasms or guarding, and he had a normal gait without scoliosis, reversed lordosis, or kyphosis.  Indeed, the examiners specifically stated that there was no muscle spasm, localized tenderness, or guarding severe enough to be responsible for an abnormal gait or abnormal spine contour.  See the February 2005 and September 2009 VA examination reports.  Accordingly, the Veteran may not be availed by application of former Diagnostic Code 5292 or the General Rating Formula for Diseases and Injuries of the Spine at current Diagnostic Codes 5235 - 5242.  

In addition, the x-ray reports in connection with the February 2005 and September 2009 VA examinations fail to reflect that the Veteran has been diagnosed with arthritis of any segment of his spine.  See the February 2005 and September 2009 VA x-ray reports.  Accordingly, an initial 10 percent evaluation may not be assigned for painful motion of a major joint or groups caused by degenerative arthritis (where the arthritis is established by X- ray), even in the absence of actual limitation of motion, as per 38 C.F.R. § 4.59, 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5242, and the Court's holding in Lichtenfels.  

After reviewing the record, the Board further finds that a separate disability rating is not warranted because the objective medical evidence does not demonstrate that the Veteran suffers from a separate neurological disability distinct from his service-connected herniated disc at L4-5.  The medical evidence of record does not identify any separate neurological findings or disabilities.  Indeed, the February 2005 and September 2009 VA examination reports reflect that the Veteran specifically denied any bowel impairment, bladder impairment, radiating pain, or erectile dysfunction secondary to his service-connected herniated disc at L4-5.  See the February 2005 and September 2009 VA examination reports.  

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's service-connected herniated disc at L4-5 is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, VA must determine whether the Veteran's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

In this case, the Board finds that the rating criteria to evaluate his service-connected herniated disc at L4-5reasonably describe the Veteran's disability level and symptomatology and he has not argued to the contrary.  The criteria, 38 C.F.R. § 4.71a, former Diagnostic Codes 5292, 5293 and 5295, and current Diagnostic Codes 5003 and 5235 - 5243, reasonably describe the Veteran's disability level and symptomatology, and consequently his disability level is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate.  Moreover, the Veteran has not contended that his service-connected herniated disc at L4-5 has caused frequent periods of hospitalization or marked interference with his employment and such is not shown by the evidence of record.  In this regard, the evidence of record reflects that the Veteran has never been hospitalized because of his service-connected herniated disc at L4-5, and is currently employed as a college professor.  The Veteran has contended him that his back only bothers him when he stands for more than two hours at a time.  See the September 2009 VA examination report.  The Board finds that these limitations are already contemplated by the applicable criteria.  For these reasons, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).







ORDER

Entitlement to an initial, compensable evaluation for a service-connected herniated disc at L4-5 is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


